Warner, Chief Justice.
This case came before the Court below on an appeal from the Court of Ordinary. Einstein applied for letters of administration on the estate of Joseph Hillman, as principal creditor of the intestate. A caveat to the application was filed. On the trial in the Superior Court, the appellant and *316the applicant for letters of administration offered in evidence the notes of the intestate and a certified copy of a mortgage from the record, (having accounted for the loss of the original,) for the purpose of showing that he ivas a creditor of the intestate, which was objected to by the caveators, on the ground that no affidavit had been filed that all legal taxes had been paid on the debts, which objection was sustained by the Court and the evidence rejected. Whereupon the appellant excepted.
The rejection of the notes and copy mortgage, when offered in evidence to show the indebtedness of the intestate to the appellant, because there was no affidavit that the taxes due thereon had been paid, was manifest error. There was no suit on the notes or mortgage, as contemplated by the Act of 1870, requiring an affidavit ollthe payment of taxes. The notes and mortgage were offered in evidence to show that the appellant was a creditor of the intestate. There is no law, within our knowledge, that requires an affidavit of the payment of taxes to do that; most certainly the Act of 1870 does not require it.
Let the judgment of the Court below be reversed.